6 N.Y.2d 770 (1959)
In the Matter of McGinnis' Broadway Rest., Inc., Appellant,
v.
Thomas E. Rohan et al., Constituting the State Liquor Authority, Respondents.
Court of Appeals of the State of New York.
Argued March 3, 1959.
Decided April 17, 1959.
Hyman N. Glickstein, Daniel W. Meyer and Sol Bogen for appellant.
Emanuel D. Black and Oscar A. Bloustein for respondents.
Concur: Chief Judge CONWAY and Judges DESMOND, DYE, FULD, FROESSEL, VAN VOORHIS and BURKE.
Order affirmed, with costs; no opinion.